DETAILED ACTION
Claims 1-19 and 27 are pending and have been examined.
Claims 20-26 were canceled by preliminary amendment.
Claim 27 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12-15 and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0025497 A1 (Baalu et al.).

As to Claims 1, 14, and 27, Baalu et al. anticipate a system; a method; and a non-transitory computer-readable storage medium, respectively, configured to provide a predicted destination to a user, comprising: 
at least one non-transitory storage medium including a set of instructions (Baalu et al. disclose the memory - Abstract); and 
at least one processor in communication with the at least one non-transitory storage medium, wherein when executing the set of instructions (Baalu et al. disclose the processor and instructions - Abstract), the at least one processor is directed to: 
obtain a service request signal sent from a user terminal via wireless communication, wherein the service request signal encodes identifier data, a first departure location, and a first departure time (Baalu et al. disclose the wireless navigation system 300 in a vehicle capturing the vehicle’s position data– Abstract, ¶ [0004], Figures 1 and 3. Wireless transfer inherently requires generating and exchanging encoded signals. When the position information is sent, so is the identifier and time); 
retrieve one or more historical records related to the identifier data, wherein a historical record includes a historical departure location, historical departure time and a historical destination location (Baalu et al. disclose storing data from previous trips, which would include information on time, starting and destination locations - ¶ [0051]); 
determine, using a pre-stored destination matching algorithm, a selection probability of the one or more historical destination location (Baalu et al. disclose storing data from previous trips, and when the destination is not specified by the user, the navigation device may determine that it is probable that the travel will be to a known previous destination - ¶ [0051]); 
determine, based on the selection probability, a suggested destination location, which is the same as the one or more historical destination locations (Baalu et al. disclose storing data from previous trips, and when the destination is not specified by the user, the navigation device may determine that it is probable that the travel will be to a known previous destination - ¶ [0051]); and 
generate and display an indicator signifying the suggested destination location on a user interface of the user terminal (Baalu et al. disclose the white spot finder - ¶ [0051]).

As to Claims 2 and 15, Baalu et al. anticipate the system of claim 1; and the method of claim 14, respectively, wherein the at least one processor is further directed to: 
determine the one more historical records matching the first departure location and/or the first departure time (Baalu et al. disclose storing data from previous trips, and when the destination is not specified by the user, the navigation device may determine that it is probable that the travel will be to a known previous destination. The departure location, e.g. home, and time of day are factored into the probability calculation - ¶ [0051]); 
determine the selection probability, for each historical destination location of the one or more historical records matching the first departure location and/or the first departure time (Baalu et al. disclose storing data from previous trips, and when the destination is not specified by the user, the navigation device may determine that it is probable that the travel will be to a known previous destination. The departure location, e.g. home, and time of day are factored into the probability calculation - ¶ [0051]).

As to Claim 12, Baalu et al. anticipate the system of claim 1, wherein the at least one processor is further directed to: 
determine, as the suggested destination location, the one or more historical destination locations with the selection probability larger than a preset value (Baalu et al. disclose storing data from previous trips, and when the destination is not specified by the user, the navigation device may determine that it is probable (probability > 0) that the travel will be to a known previous destination. The departure location, e.g. home, and time of day are factored into the probability calculation - ¶ [0051]); or 
determine, as the suggested destination location, one with a largest selection probability among the one or more historical destination locations if the one or more historical destination locations are more than one.

As to Claim 13, Baalu et al. anticipate the system of claim 1, wherein the at least one processor is further directed to: 
obtain cancellation of the suggested destination location and a true destination location from the user via the user terminal (Baalu et al. disclose the wireless navigation system 300 in a vehicle capturing the vehicle’s position data– Abstract, ¶ [0004]. Inherent in using an in-vehicle navigation system is the user cancelling navigation for a variety of reasons); and 
generate a [sic] updated historical record based on the identifier data, including the first departure location, the first departure time and the true destination location (Baalu et al. disclose storing data from previous trips, which would include information on time, starting and destination locations - ¶ [0051]).

Claim Objections
Claim 13 is objected to because of the following informalities:  The phrase “generate a updated” is grammatically incorrect. Examiner recommends “generate an updated.”.  Appropriate correction is required.

Allowable Subject Matter
Claims 3-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444